Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 16, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  150458




  JEFFREY C. JACOBSON,

                 Plaintiff-Appellant,

  v                                                                  SC: 150458
                                                                     COA: 322894
  NEIL COLEGROVE, M.D. and
  ADVANTAGE HEALTH
  PHYSICIAN NETWORK,

             Defendants-Appellees.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of November 18, 2014, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 16, 2014
           jam
                                                                                Clerk